 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5   BOIVAE FLEMING,                                          Case No. 2:20-cv-01983-RFB-EJY
 6                                         Petitioner,
            v.                                                              ORDER
 7
     WARDEN HUTCHISON, et al.,
 8
                                        Respondents.
 9

10         Following the Notice of Appearance (ECF No. 13) by the Federal Public Defender on
11   behalf of Petitioner Boivae Fleming, IT IS HEREBY ORDERED:
12               1. The Federal Public Defender, through Emma L. Smith, Esq., is appointed as
13                  counsel for Petitioner pursuant to 18 U.S.C. § 3006A(a)(2)(B). Counsel will
14                  represent Petitioner in all federal proceedings related to this matter, including any
15                  appeals or certiorari proceedings, unless allowed to withdraw.
16               2. Petitioner will have until September 30, 2021, to file an amended petition and/or
17                  seek other appropriate relief. This deadline and any extension thereof may not be
18                  construed as implied findings regarding the federal limitation period or a basis for
19                  tolling. Petitioner at all times remains responsible for calculating the running of
20                  the federal limitation period and timely asserting claims, without regard to
21                  any court-ordered deadlines or extensions. Thus, a petition or amended petition
22                  filed within a court-ordered deadline may still be dismissed as untimely if it violates
23                  the statute of limitations. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).
24               3. Respondents must file a response to the amended petition, including potentially by
25                  motion to dismiss, within 60 days of service of an amended petition. Petitioner
26                  may file a reply within 30 days of service of the answer. However, LR 7-2(b)
27                  governs the response and reply time to any motion filed by either party, including
28                  motions filed in lieu of a pleading.


                                                         1
 1         4. Any    procedural      defenses Respondents raise     to   the    counseled     amended

 2            petition must be      raised   together    in   a   single, consolidated    motion     to

 3            dismiss. Successive motions to dismiss will not be entertained, and any procedural

 4            defenses    omitted     from   the   consolidated    motion      to   dismiss   will   be

 5            waived. Respondents may not file a response that consolidates their procedural

 6            defenses, if any, with their response on the merits. But arguments that an

 7            unexhausted claim clearly lacks merit may be included a procedural-defense

 8            response. If Respondents seek dismissal of unexhausted claims under 28 U.S.C.

 9            § 2254(b)(2) they must: (1) do so in a single motion to dismiss, not in the answer;

10            and (2) specifically direct their argument to the standard for dismissal

11            under § 2254(b)(2) as set forth in Cassett v. Stewart, 406 F.3d 614, 623–24 (9th Cir.

12            2005). In short, no procedural defenses, including exhaustion, may be included

13            with the merits in an answer. All procedural defenses, including exhaustion, must

14            be raised in a single motion to dismiss.

15         5. In any answer filed on the merits, Respondents must specifically cite to and address

16            the applicable state court written decision and state court record materials, if any,

17            regarding each claim within the response as to that claim.

18         6. Respondents must file the state court exhibits relevant to their response in

19            chronological order.

20         7. All state court records and related exhibits must be filed in accordance with LR

21            IA    10-3, LR IC 2-2, and LSR 3-3, and include a separate index identifying each

22            exhibit by number or letter. The index must be filed in CM/ECF’s document

23            upload screen as the base document to receive the base docket number (e.g., ECF

24            No. 10). Each exhibit must then be filed as “attachments” to the base document to

25            receive a sequenced sub-docket number (e.g., Exhibit A (ECF No. 10-1), Exhibit B

26            (ECF No. 10-2), Exhibit C (ECF No. 10-3), and so forth). If the exhibits will span

27            more than one filing, the base document in each successive filing must be either a

28   ///


                                                   2
 1         copy of the index or volume cover page. See LR IC 2-2(a)(3)(A).

 2      8. Notwithstanding LR IC 2-2(g), paper copies of any electronically filed exhibits—

 3         for this case—need not be provided to chambers or to the staff attorney, unless later

 4         directed by the court.

 5   DATED this 2nd day of July 2021.
 6

 7
                                                 RICHARD F. BOULWARE, II
 8                                               UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             3
